DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 3/19/2021:
Claims 1-4, 6, 8-10, 12, 14, 16-19, and 21-26 are pending in the current application.  Claims 1, 6, 16, and 25 are amended and Claims 5, 7, 11, 13, 15, and 20 are cancelled and Claim 26 is newly added.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-4, 6, 8-10, 12, 14, 16-19, and 21-26 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-4, 6, 8-10, 12, 14, 16-19, and 21-26.
	Independent Claims 1, 16, and 25 recite a battery pack comprising a heat exchanger plate positioned against a battery array having an array frame and a thermal fin held in the array frame, the array frame having integral mounting feet and a standoff that establishes a gap between the heat exchanger plate and the thermal fin, and a thermal interface material within the gap.  Previously cited Gunna US PG Publication 2016/0036020 discloses a similar configuration but does have the structure of integral mounting feet and a separate standoff feature, and would not be modified to form the claimed structure without undue experimentation.  Another prior art, Martz US PG Publication 2011/0293982, has a similar structure to that claimed, e.g. a frame 36 and standoffs 50 along with heat exchanger plate (cooling fin) 60 but the standoffs do not establish a gap between the heat exchanger plate and the thermal fins since 60 fits within the cavity formed by the standoffs.  For the same reason, there would be no thermal interface material disposed in such a gap.  Therefore, the reference fails to teach or suggest the particulars of the independent Claims 1, 16 and 25, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1, 16, and 25.  Since Claims 2-4, 6, 8-10, 12, 14, 17-19, 21-24, and 26 depend on Claims 1, 16, and 25, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/LISA S PARK/
Primary Examiner, Art Unit 1729